          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 1 of 15

     Ryan L. McBride, Esq. (SBN 297557)
 1   ryan@kazlg.com
 2   KAZEROUNI LAW GROUP, APC
     2633 E. Indian School Road, Ste 460
 3   Phoenix, AZ 85016
     Phone: 800-400-6808
 4   Fax: 800-520-5523
 5
     Todd Friedman, Esq. (SBN 216752)
 6   tfriedman@toddflaw.com
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 8   Phone: 877-206-4741
 9   Fax: 866-633-0228
10   Attorneys for Plaintiff
11
                          UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF CALIFORNIA
13   Zachary Deg, individually and on                 Case No.
14   behalf of all others similarly situated,
                                                      CLASS ACTION
15                       Plaintiff,                   COMPLAINT FOR VIOLATIONS
16                                                    OF:
     v.
17                                                    1. NEGLIGENT VIOLATIONS OF
18   NextGen Leads, LLC, d/b/a First                     THE TELEPHONE CONSUMER
     Quote Health,                                       PROTECTION ACT [47 U.S.C.
19                                                       §227(b)]
                                                      2. WILLFUL VIOLATIONS OF THE
20                       Defendant.                      TELEPHONE CONSUMER
                                                         PROTECTION ACT [47 U.S.C.
21                                                       §227(b)]
22                                                    3. NEGLIGENT VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
23                                                       PROTECTION ACT [47 U.S.C.
                                                         §227(c)]
24                                                    4. WILLFUL VIOLATIONS OF THE
25                                                       TELEPHONE CONSUMER
                                                         PROTECTION ACT [47 U.S.C.
26                                                       §227(c)]
27                                                    DEMAND FOR JURY TRIAL
28

                                                -1-
     CLASS ACTION COMPLAINT                                        Deg v. NextGen Leads, LLC
           Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 2 of 15


 1         Plaintiff Zachary Deg (“Plaintiff”), individually and on behalf of all others
 2   similarly situated, alleges the following upon information and belief based upon
 3   personal knowledge:
 4                                 NATURE OF THE CASE
 5         1.        Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of NextGen Leads, LLC d/b/a First
 8   Quote Health (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                                JURISDICTION & VENUE
14         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, who
17   is a California company. Plaintiff also seeks up to $1,500.00 in damages for each
18   call, in violation of the TCPA, which, when aggregated among a proposed class in
19   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
22   jurisdiction.
23         3.        Jurisdiction is also proper because there exists a federal question
24   based on the fact Plaintiff’s claims arise from the Telephone Consumer Protection
25   Act, 47. U.S.C. § 227 et seq. (“TCPA”), a federal statute.
26         4.        Venue is proper in the United States District Court for the Eastern
27   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant do
28

                                               -2-
     CLASS ACTION COMPLAINT                                           Deg v. NextGen Leads, LLC
           Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 3 of 15


 1   business within the State of California and Plaintiff resides within the County of
 2   San Joaquin.
 3                                         PARTIES
 4         5.       Plaintiff is a natural person residing in Stockton, California and is a
 5   “person” as defined by 47 U.S.C. § 153 (39).
 6         6.       Defendant is a lead generating company and is a “person” as defined
 7   by 47 U.S.C. § 153 (39).
 8         7.       The above-named Defendant, and their subsidiaries and agents, are
 9   collectively referred to as “Defendant”.
10         8.       Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendant and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendant.
14   Plaintiff is informed and believes that each of the acts and/or omissions
15   complained of herein was made known to, and ratified by, each of the other
16   Defendant.
17                               FACTUAL ALLEGATIONS
18         9.       Beginning in or around May or June 2019 Defendant contacted
19   Plaintiff on Plaintiff’s cellular telephone number ending in -1996, in an attempt to
20   solicit Plaintiff to purchase Defendant’s services.
21         10.      On the first day that Defendant called Plaintiff, Defendant and/or its
22   agents called Plaintiff over 50 times indicating the use of an Automatic Telephone
23   Dialing System.
24         11.      Defendant used an “automatic telephone dialing system” as defined
25   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
26         12.      Defendant contacted or attempted to contact Plaintiff from multiple
27   phone numbers with an 808 area code.
28

                                                -3-
     CLASS ACTION COMPLAINT                                            Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 4 of 15


 1         13.    On the second day Defendant and/or its agents called Plaintiff
 2   approximately 40 times.
 3         14.    In response to all of the phone calls received from Defendant,
 4   Plaintiff called Defendant back on each of the numbers that were used to call
 5   Plaintiff and told Defendant and/or its agents to stop calling Plaintiff.
 6         15.    Plaintiff did some further research on the Internet and determined
 7   that Defendant was the company that was calling Plaintiff from the multiple 808
 8   numbers.
 9         16.    Defendant and/or its agents called Plaintiff every weekday for
10   approximately 1-2 months.
11         17.    Defendant’s calls to Plaintiff stopped abruptly around July 2019.
12         18.    Defendant’s calls constituted calls that were not for emergency
13   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
14         19.    Defendant’s calls were placed to telephone number assigned to a
15   cellular telephone service for which Plaintiff incurs a charge for incoming calls
16   pursuant to 47 U.S.C. § 227(b)(1).
17         20.    During all relevant times, Defendant did not possess Plaintiff’s “prior
18   express consent” to receive calls using an automatic telephone dialing system on
19   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
20         21.    Further, Plaintiff’s cellular telephone number ending in -1996 has
21   been on the National Do-Not-Call Registry since at least 2018.
22         22.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
23   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
24         23.    Plaintiff received multiple solicitation calls from Defendant within a
25   12-month period.
26         24.    Defendant continued to call Plaintiff in an attempt to solicit its
27   services and in violation of the National Do-Not-Call provisions of the TCPA.
28

                                              -4-
     CLASS ACTION COMPLAINT                                           Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 5 of 15


 1         25.    Upon information and belief, and based on Plaintiff’s experiences of
 2   being called by Defendant after being on the National Do-Not-Call list for several
 3   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
 4   establish and implement reasonable practices and procedures to effectively
 5   prevent telephone solicitations in violation of the regulations prescribed under 47
 6   U.S.C. § 227(c)(5).
 7                                CLASS ALLEGATIONS
 8         26.    Plaintiff brings this action individually and on behalf of all others
 9   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
10   Classes”).
11         27.    The class concerning the ATDS claim for no prior express consent
12   (hereafter “The ATDS Class”) is defined as follows:
13                All persons within the United States who received any
14                solicitation/telemarketing telephone calls from Defendant
                  to said person’s cellular telephone made through the use
15                of any automatic telephone dialing system or an artificial
                  or prerecorded voice and such person had not previously
16                consented to receiving such calls within the four years
                  prior to the filing of this Complaint
17
18         28.    The class concerning the National Do-Not-Call violation (hereafter
19   “The DNC Class”) is defined as follows:
20                All persons within the United States registered on the
21                National Do-Not-Call Registry for at least 30 days, who
                  had not granted Defendant prior express consent nor had
22                a prior established business relationship, who received
                  more than one call made by or on behalf of Defendant
23                that promoted Defendant’s products or services, within
24                any twelve-month period, within four years prior to the
                  filing of the complaint
25
26   //

27   //

28   //

                                              -5-
     CLASS ACTION COMPLAINT                                           Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 6 of 15


 1         29.    The Revocation Class is defined as follows:
 2                All persons within the United States who received any
 3                solicitation/telemarketing telephone calls from Defendant
                  to said person’s cellular telephone made through the use
 4                of any automatic telephone dialing system or an artificial
                  or prerecorded voice and such person had previously
 5                revoked consent to receiving such calls within the four
                  years prior to the filing of this Complaint
 6
 7         30.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 8   of all persons within the United States who received any solicitation telephone
 9   calls from Defendant to said person’s cellular telephone made through the use of
10   any automatic telephone dialing system or an artificial or prerecorded voice and
11   such person had not previously not provided their cellular telephone number to
12   Defendant within the four years prior to the filing of this Complaint.
13         31.    Plaintiff represents, and is a member of, The DNC Class, consisting
14   of all persons within the United States registered on the National Do-Not-Call
15   Registry for at least 30 days, who had not granted Defendant prior express consent
16   nor had a prior established business relationship, who received more than one call
17   made by or on behalf of Defendant that promoted Defendant’s products or
18   services, within any twelve-month period, within four years prior to the filing of
19   the complaint.
20         32.    Plaintiff represents, and is a member of, The Revocation Class,
21   consisting of all persons within the United States who received any solicitation
22   telephone calls from Defendant to said person’s cellular telephone made through
23   the use of any automatic telephone dialing system or an artificial or prerecorded
24   voice and such person had previously revoked consent to be called on their
25   cellular telephone number to Defendant within the four years prior to the filing of
26   this Complaint.
27         33.    Defendant, including their employees and agents, are excluded from
28   The Classes. Plaintiff does not know the number of members in The Classes, but

                                             -6-
     CLASS ACTION COMPLAINT                                         Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 7 of 15


 1   believes the Classes members number in the thousands, if not more. Thus, this
 2   matter should be certified as a Class Action to assist in the expeditious litigation
 3   of the matter.
 4         34.    The Classes are so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Classes
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Classes includes thousands of members. Plaintiff alleges that The Classes
 9   members may be ascertained by the records maintained by Defendant.
10         35.    Plaintiff and members of The ATDS Class were harmed by the acts
11   of Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and ATDS Class members via their cellular telephones thereby causing Plaintiff
13   and ATDS Class members to incur certain charges or reduced telephone time for
14   which Plaintiff and ATDS Class members had previously paid by having to
15   retrieve or administer messages left by Defendant during those illegal calls, and
16   invading the privacy of said Plaintiff and ATDS Class members.
17         36.    Common questions of fact and law exist as to all members of The
18   ATDS Class which predominate over any questions affecting only individual
19   members of The ATDS Class. These common legal and factual questions, which
20   do not vary between ATDS Class members, and which may be determined
21   without reference to the individual circumstances of any ATDS Class members,
22   include, but are not limited to, the following:
23                a. Whether, within the four years prior to the filing of this
24                    Complaint, Defendant made any telemarketing/solicitation call
25                    (other than a call made for emergency purposes or made with the
26                    prior express consent of the called party) to a ATDS Class
27                    member using any automatic telephone dialing system or any
28

                                              -7-
     CLASS ACTION COMPLAINT                                        Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 8 of 15


 1                   artificial or prerecorded voice to any telephone number assigned
 2                   to a cellular telephone service;
 3                b. Whether Plaintiff and the ATDS Class members were damaged
 4                   thereby, and the extent of damages for such violation; and
 5                c. Whether Defendant should be enjoined from engaging in such
 6                   conduct in the future.
 7         37.    As a person that received numerous telemarketing/solicitation calls
 8   from Defendant using an automatic telephone dialing system or an artificial or
 9   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
10   claims that are typical of The ATDS Class.
11         38.    Plaintiff and members of The DNC Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
13   and DNC Class members via their telephones for solicitation purposes, thereby
14   invading the privacy of said Plaintiff and the DNC Class members whose
15   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
16   DNC Class members were damaged thereby.
17         39.    Common questions of fact and law exist as to all members of The
18   DNC Class which predominate over any questions affecting only individual
19   members of The DNC Class. These common legal and factual questions, which
20   do not vary between DNC Class members, and which may be determined without
21   reference to the individual circumstances of any DNC Class members, include,
22   but are not limited to, the following:
23                a. Whether, within the four years prior to the filing of this
24                   Complaint, Defendant or its agents placed more than one
25                   solicitation call to the members of the DNC Class whose
26                   telephone numbers were on the National Do-Not-Call Registry
27                   and who had not granted prior express consent to Defendant and
28                   did not have an established business relationship with Defendant;

                                              -8-
     CLASS ACTION COMPLAINT                                        Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 9 of 15


 1               b. Whether Defendant obtained prior express written consent to
 2                   place solicitation calls to Plaintiff or the DNC Class members’
 3                   telephones;
 4               c. Whether Plaintiff and the DNC Class member were damaged
 5                   thereby, and the extent of damages for such violation; and
 6               d. Whether Defendant should be enjoined from engaging in such
 7                   conduct in the future.
 8         40.   As a person that received numerous solicitation calls from Defendant
 9   within a 12-month period, who had not granted Defendant prior express consent
10   and did not have an established business relationship with Defendant, Plaintiff is
11   asserting claims that are typical of the DNC Class.
12         41.   Plaintiff and members of The Revocation Class were harmed by the
13   acts of Defendant in at least the following ways: Defendant illegally contacted
14   Plaintiff and Revocation Class members via their cellular telephones thereby
15   causing Plaintiff and Revocation Class members to incur certain charges or
16   reduced telephone time for which Plaintiff and Revocation Class members had
17   previously paid by having to retrieve or administer messages left by Defendant
18   during those illegal calls, and invading the privacy of said Plaintiff and
19   Revocation Class members.
20         42.   Common questions of fact and law exist as to all members of The
21   Revocation Class which predominate over any questions affecting only individual
22   members of The Revocation Class. These common legal and factual questions,
23   which do not vary between Revocation Class members, and which may be
24   determined without reference to the individual circumstances of any Revocation
25   Class members, include, but are not limited to, the following:
26               a. Whether, within the four years prior to the filing of this
27                   Complaint, Defendant made any telemarketing/solicitation call
28                   (other than a call made for emergency purposes or made with the

                                              -9-
     CLASS ACTION COMPLAINT                                           Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 10 of 15


 1                   prior express consent of the called party) to a ATDS Class
 2                   member using any automatic telephone dialing system or any
 3                   artificial or prerecorded voice to any telephone number assigned
 4                   to a cellular telephone service;
 5                b. Whether Plaintiff and the Revocation Class members revoked
 6                   consent to be called by Defendant;
 7                c. Whether Plaintiff and the Revocation Class members were
 8                   damaged thereby, and the extent of damages for such violation;
 9                   and
10                d. Whether Defendant should be enjoined from engaging in such
11                   conduct in the future.
12         43.    As a person that received numerous telemarketing/solicitation calls
13   from Defendant using an automatic telephone dialing system or an artificial or
14   prerecorded voice, after Plaintiff revoked consent, Plaintiff is asserting claims that
15   are typical of The Revocation Class.
16         44.    Plaintiff will fairly and adequately protect the interests of the
17   members of The Classes.         Plaintiff has retained attorneys experienced in the
18   prosecution of class actions.
19         45.    A class action is superior to other available methods of fair and
20   efficient adjudication of this controversy, since individual litigation of the claims
21   of all Classes members is impracticable. Even if every Classes member could
22   afford individual litigation, the court system could not.       It would be unduly
23   burdensome to the courts in which individual litigation of numerous issues would
24   proceed. Individualized litigation would also present the potential for varying,
25   inconsistent, or contradictory judgments and would magnify the delay and
26   expense to all parties and to the court system resulting from multiple trials of the
27   same complex factual issues. By contrast, the conduct of this action as a class
28

                                              - 10 -
     CLASS ACTION COMPLAINT                                          Deg v. NextGen Leads, LLC
            Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 11 of 15


 1   action presents fewer management difficulties, conserves the resources of the
 2   parties and of the court system, and protects the rights of each Classes member.
 3           46.   The prosecution of separate actions by individual Classes members
 4   would create a risk of adjudications with respect to them that would, as a practical
 5   matter, be dispositive of the interests of the other Classes members not parties to
 6   such adjudications or that would substantially impair or impede the ability of such
 7   non-party Class members to protect their interests.
 8           47.   Defendant have acted or refused to act in respects generally
 9   applicable to The Classes, thereby making appropriate final and injunctive relief
10   with regard to the members of the Classes as a whole.
11                             FIRST CAUSE OF ACTION
12        NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
13                                    47 U.S.C. §227(B)
14                 ON BEHALF OF THE ATDS AND REVOCATION CLASSES
15           48.   Plaintiff repeats and incorporates by reference into this cause of
16   action the allegations set forth in the paragraphs above.
17           49.   The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
20   particular 47 U.S.C. § 227 (b)(1)(A).
21           50.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
22   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
23   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
24           51.   Plaintiff and the ATDS Class members are also entitled to and seek
25   injunctive relief prohibiting such conduct in the future.
26   //
27   //
28   //

                                             - 11 -
     CLASS ACTION COMPLAINT                                         Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 12 of 15


 1                            SECOND CAUSE OF ACTION
 2      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
 3                                    PROTECTION ACT
 4                                    47 U.S.C. §227(B)
 5                ON BEHALF OF THE ATDS AND REVOCATION CLASSES
 6         52.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth in the paragraphs above.
 8         53.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         54.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         55.    Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
20                                    47 U.S.C. §227(C)
21                            ON BEHALF OF THE DNC CLASS
22         56.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth in the paragraphs above.
24         57.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
27   particular 47 U.S.C. § 227 (c)(5).
28

                                             - 12 -
     CLASS ACTION COMPLAINT                                       Deg v. NextGen Leads, LLC
           Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 13 of 15


 1          58.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 2   Plaintiff and the DNC Class Members are entitled an award of $500.00 in
 3   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 4   227(c)(5)(B).
 5          59.   Plaintiff and the DNC Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                            FOURTH CAUSE OF ACTION
 8        KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
 9                                    PROTECTION ACT
10                                 47 U.S.C. §227 ET SEQ.
11                            ON BEHALF OF THE DNC CLASS
12          60.   Plaintiff repeats and incorporates by reference into this cause of
13   action the allegations set forth in the paragraphs above.
14          61.   The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
17   in particular 47 U.S.C. § 227 (c)(5).
18          62.   As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
21   U.S.C. § 227(c)(5).
22          63.   Plaintiff and the DNC Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24   //
25   //
26   //
27   //
28   //

                                             - 13 -
     CLASS ACTION COMPLAINT                                        Deg v. NextGen Leads, LLC
         Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 14 of 15


 1                              PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                            FIRST CAUSE OF ACTION
 4     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 5                                 47 U.S.C. §227(B)
 6           • As a result of Defendant’s negligent violations of 47 U.S.C.
 7              §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 8              request $500 in statutory damages, for each and every violation,
 9              pursuant to 47 U.S.C. 227(b)(3)(B).
10           • Any and all other relief that the Court deems just and proper.
11                            SECOND CAUSE OF ACTION
12      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
13                                 PROTECTION ACT
14                                 47 U.S.C. §227(B)
15           • As a result of Defendant’s willful and/or knowing violations of 47
16              U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
17              entitled to and request treble damages, as provided by statute, up to
18              $1,500, for each and every violation, pursuant to 47 U.S.C.
19              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20           • Any and all other relief that the Court deems just and proper.
21                            THIRD CAUSE OF ACTION
22     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
23                                 47 U.S.C. §227(C)
24           • As a result of Defendant’s negligent violations of 47 U.S.C.
25              §227(c)(5), Plaintiff and the DNC Class members are entitled to and
26              request $500 in statutory damages, for each and every violation,
27              pursuant to 47 U.S.C. 227(c)(5).
28           • Any and all other relief that the Court deems just and proper.

                                          - 14 -
     CLASS ACTION COMPLAINT                                      Deg v. NextGen Leads, LLC
          Case 2:20-cv-00818-MCE-EFB Document 1 Filed 04/21/20 Page 15 of 15


 1                             FOURTH CAUSE OF ACTION
 2      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
 3                                     PROTECTION ACT
 4                                     47 U.S.C. §227(C)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                  U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 7                  to and request treble damages, as provided by statute, up to $1,500,
 8                  for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 9               • Any and all other relief that the Court deems just and proper.
10                                     JURY DEMAND
11         64.      Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
14
     Dated: April 21, 2020                   KAZEROUNI LAW GROUP, APC
15
                                             By: /s/ Ryan L. McBride
16
                                                    Ryan L. McBride, Esq.
17                                                  Counsel for Plaintiff and the
18                                                  Proposed Class

19
20
21
22
23
24
25
26
27
28

                                              - 15 -
     CLASS ACTION COMPLAINT                                           Deg v. NextGen Leads, LLC
